EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Paul Teng (Reg. No. 40,837) on 9/8/21.

This listing of claims will replace all prior versions, and listings, of claims in the application:

l. (Currently Amended) A method performed by a workflow organization system to manage digital conversations, the method comprising: 
(a) forming one or more managed conversations within a workflow organization application, each managed conversation including messages which constitute a content of the managed conversation, and for each managed conversation, maintaining (i) member information indicating a conversation creator member and one or more other conversation members of the managed conversation, and (ii) additional information for the managed conversation, including a parent identifier (ID) associated with the managed conversation; 
(b) generating, for each user of the workflow organization application, a hierarchical, tree structure, specific to the user, of conversations of which the user is a member, the tree structure being generated according to, for each conversation in the tree structure, the parent ID of the 
(c) displaying the tree structure, and permitting the user to select any conversation within the tree structure specific to the user and permitting the user to post a new message to the selected conversation;
forming one or more progeny conversations branching out of the managed conversation within the tree structure of any members of the managed conversation; and
permitting each of the members of the managed conversation to mark the managed conversation, as well as any of the one or more progeny conversations branching out of the managed conversation, as a resolved conversation which is collapsed into a resolved conversation folder,
wherein each conversation is initially set to an unresolved conversation, 
wherein a member is permitted to resolve or unresolve the managed conversation or any of the one or more progeny conversations in the tree structure, and 
upon changing the managed conversation or any of the one or more progeny conversations to resolved or unresolved, a change applies to all members of the managed conversation and any of the one or more progeny conversations, and each member is notified of the change.

2. (Currently Amended) The method as claimed in claim 1, wherein the managed conversation is formed in (a) in the workflow organization application when the managed conversation is created by [[a]] the conversation creator member or when the managed conversation is imported from another application or conversation source.

3. (Currently Amended) The method as claimed in claim 1, further comprising: importing into the workflow organization application a conversation from another application or conversation source; determining a similar managed conversation having similar subject matter or common members to the imported conversation; and merging messages in the imported conversation into the similar managed conversation.

4. (Currently Amended) The method as claimed in claim 1, further comprising: importing into the workflow organization application a conversation from another application or conversation source; determining a similar managed conversation having similar subject matter or common members to the imported conversation; and assigning a conversation identifier (ID) of the similar managed conversation as the parent ID of the imported conversation.

5. (Currently Amended) The method as claimed in claim 1, further comprising: determining that the user is not a conversation member of a conversation identified by an original parent ID of the managed conversation relative to [[a]] the conversation creator member; and assigning a conversation identifier (ID) of a nearest ancestor conversation, of which the user is a member and from which the managed conversation branches, as a virtual parent identifier (ID) of the managed conversation relative to the user.

6. (Currently Amended) The method as claimed in claim 1, further comprising: permitting the user to place the managed conversation formed in (a) as a progeny to another ancestor conversation in the tree structure specific to the user, and in the tree structure specific to the user, assigning an override parent identifier (ID) which is associated with said another ancestor conversation and is different than an original parent identifier (ID) of the managed conversation relative to [[a]] the conversation creator member.

7. (Currently Amended) The method as claimed in claim 1, further comprising: permitting a conversation member amongst the one or more other conversation members of the managed conversation to assign an override parent conversation to the managed conversation, to substitute, in the tree structure specific to the conversation member or in the tree structure specific to another member of the managed conversation, an override parent identifier (ID) for [[the]] an existing parent identifier (ID) associated with the managed conversation.

8. (Currently Amended) The method as claimed in claim 1, further comprising: determining, when the user selects a conversation in the tree structure specific to the user and places the selected conversation as a progeny to a first ancestor conversation of which the user is not a member, a conversation identifier (ID) of a nearest ancestor conversation other than the first ancestor conversation, and assigning the conversation ID of said nearest ancestor conversation as a parent ID to the selected conversation in the tree structure specific to the user, if the user is a member of said nearest ancestor conversation.

9. (Currently Amended) The method as claimed in claim 1, further comprising: permitting the user to select a conversation in the tree structure specific to the user and to place the selected conversation as a progeny to a new parent conversation; determining that another conversation member of the selected conversation is not a conversation member of the new parent conversation; and assigning a conversation identifier (ID) of a nearest ancestor conversation, of which said another conversation member is a conversation member and from which the managed conversation branches, as a virtual parent identifier (ID) of the managed conversation relative to said another conversation member.

10. (Currently Amended) The method as claimed in claim 1, further comprising: permitting the user to assign an override parent identifier (ID) to the managed conversation to move the managed conversation to a new parent conversation identified by the override parent ID, and permitting the user to select members of the managed conversation, to whom the override parent identifier is to apply; and determining, for each selected member who is not a member of a conversation identified by the override parent ID, a nearest ancestor conversation of which the selected member is a conversation member and from which the managed conversation branches, and assigning a conversation identifier (ID) of said nearest ancestor conversation as a virtual parent identifier (ID) of the managed conversation relative to the selected member.

11. (Original) The method as claimed in claim 1, wherein in the tree structure specific to the user, the parent ID of the managed conversation relative to the user is different than the parent ID of the managed conversation in the tree structure specific to another conversation member of the managed conversation.

12. (Currently Amended) The method as claimed in claim 1, further comprising: providing a visibility setting associated with the managed conversation, to permit the visibility setting to be set to private in which only the members of the managed conversation are permitted to view the managed conversation or to be set to public to permit other users of the workflow organization application who are not members of the managed conversation to see a link to the managed conversation to permit a non-member amongst said other users to view the managed conversation, without being permitted to join, modify or post to the managed conversation.

13. (Original) The method as claimed in claim 12, wherein the managed conversation having the visibility setting of public is saved to the tree structure specific to the non-member.

14. (Currently Amended) The method as claimed in claim 1, wherein upon the user selecting any conversation within the tree structure specific to the user, a timeline including each message that has been posted to the selected conversation after the user became associated with the selected conversation is presented to the user in chronological order.

15. (Original) The method as claimed in claim 1, further comprising: permitting a member of the managed conversation to mark the managed conversation, as well as a progeny branching out from the managed conversation, as a resolved conversation which is collapsed into a resolved folder of an ancestor to the managed conversation, in the tree structure specific to the member.

16 (Currently Amended).  The method as claimed in claim 1, further comprising:


permitting each of the members of the managed conversation to specify or edit a date by which the managed conversation or the one or more progeny conversations is to be resolved by




17. (Currently Amended) The method as claimed in claim 1, further comprising: one or more progeny conversations branching out of the selected conversation in a sorted order of importance based on content, user interaction and nearness of deadlines and appointments.

18. (Currently Amended) The method as claimed in claim 1, further comprising: to the imported conversation and merging messages in the imported conversation into the similar managed conversation, or absent determining said similar managed conversation, placing the imported conversation as a progeny of an ancestor conversation determined based on a comparison of each of the conversations in the tree structure of the user, as to at least one of (i) a title of the imported conversation, (ii) members of the imported conversation, (iii) a time of creation of the imported conversation, and (iv) message content of the imported conversation.

19. (Currently Amended) The method as claimed in claim 1, further comprising: managed conversation and the one or more progeny conversations, wherein a list of the one or more attached files of the managed conversation and the one or more progeny conversations is presented in a sorted priority order based on at least one of (i) a most recent date on which file was viewed by the user, (ii) a date on which the file was posted to the managed conversation and the one or more progeny conversations, (iii) a particular user that attached the file to the managed conversation and the one or more progeny conversations, (iv) [[the]] a particular conversation or [[the]] a particular progeny conversation to which the file was attached, (v) type of the file, or title of the file.

20. (Currently Amended) The method as claimed in claim 1, further comprising: the one or more progeny conversations, and filtering conversations other than the selected conversation and the one or more progeny conversations so as not to associate appointments of the filtered conversations; and presenting calendar appointments in a sorted priority order based on at least one of (i) chronological order, (ii) a timestamp at which a calendar appointment was created, (iii) user who created the calendar appointment, (iv) members of the calendar appointment, and (v) conversation in which the calendar appointment was created or associated.

21. (Currently Amended) The method as claimed in claim 1, further comprising: the one or more progeny conversations; and presenting the one or more matching messages in a sorted order based on strength of match in the natural language processing.


    PNG
    media_image1.png
    3
    2
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    2
    1
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    8
    3
    media_image3.png
    Greyscale
22. (Currently Amended) A workflow organization application comprising a program of executable instructions stored in a non-transitory medium, the executable instructions, when executed by a computer or processor, causing the computer or processor to perform a method to manage digital conversations, the method comprising: 
(a) forming one or more managed conversations within a workflow organization application, each managed conversation including messages which constitute a content of the managed conversation, and for each managed conversation, maintaining (i) member information indicating a conversation creator member and one or more other conversation members of the managed conversation, and (ii) additional information for the managed conversation, including a parent identifier (ID) associated with the managed conversation; 
(b) generating, for each user of the workflow organization application, a hierarchical, tree structure, specific to the user, of conversations of which the user is a member, the tree structure being generated according to, for each conversation in the tree structure, the parent ID of the managed conversation relative to the user;  [[and]]
(c) displaying the tree structure, and permitting the user to select any conversation within the tree structure specific to the user and permitting the user to post a new message to the selected conversation;
 forming one or more progeny conversations branching out of the managed conversation within the tree structure of any members of the managed conversation; and
permitting each of the members of the managed conversation to mark the managed conversation, as well as any of the one or more progeny conversations branching out of the managed conversation, as a resolved conversation which is collapsed into a resolved conversation folder, and 
wherein each conversation is initially set to an unresolved conversation, 
wherein a member is permitted to resolve or unresolve the managed conversation or any of the one or more progeny conversations in the tree structure, and 
upon changing the managed conversation or any of the one or more progeny conversations to resolved or unresolved, a change applies to all members of the managed conversation and any of the one or more progeny conversations, and each member is notified of the change.

23. (Currently Amended) A system comprising one or more processors and respective non-transitory media to store a program of executable instructions, the executable instructions, when executed by the one or more processors, causing the system to perform a method to manage digital conversations, the method comprising: 
(a) forming one or more managed conversations within a workflow organization application, each managed conversation including messages which constitute a content of the managed conversation, and for each managed conversation, maintaining additional information for the conversation, including a parent identifier (ID) associated with the managed conversation, and member information indicating members of the managed conversation; 
(b) generating, for each user of the workflow organization application, a presentation of conversations of which the user is a member, the presentation of the conversations being arranged in a hierarchical, tree structure specific to the user; [[and]] 
(c) permitting the user to select any conversation within the tree structure specific to the user and to post a new message to the selected conversation;
forming one or more progeny conversations branching out of the managed conversation within the tree structure of any members of the managed conversation; and
permitting each of the members of the managed conversation to mark the managed conversation, as well as any of the one or more progeny conversations branching out of the managed conversation, as a resolved conversation which is collapsed into a resolved conversation folder,
wherein each conversation is initially set to an unresolved conversation, 
wherein a member is permitted to resolve or unresolve the managed conversation or any of the one or more progeny conversations in the tree structure, and 
upon changing the managed conversation or any of the one or more progeny conversations to resolved or unresolved, a change applies to all members of the managed conversation and any of the one or more progeny conversations, and each member is notified of the change.

24-39. (Canceled)

Allowable Subject Matter
Claims 1-23 are allowed.

The following is an examiner’s statement of reasons for allowance: the prior art of record does not render obvious nor anticipate the combination of claimed elements, including limitations of “a method performed by a workflow organization system to manage digital conversations, the method comprising: forming one or more progeny conversations branching out of the managed conversation within the tree structure of any members of the managed conversation; and permitting each of the members of the managed conversation to mark the managed conversation, as well as any of the one or more progeny conversations branching out of the managed conversation, as a resolved conversation which is collapsed into a resolved conversation folder, wherein each conversation is initially set to an unresolved conversation, wherein a member is permitted to resolve or unresolve the managed conversation or any of the one or more progeny conversations in the tree structure, and upon changing the managed conversation or any of the one or more progeny conversations to resolved or unresolved, a change applies to all members of the managed conversation and any of the one or more progeny conversations, and each member is notified of the change” in light of other features as recited in independent claim 1 and similarly recited in independent claims 22 and 23. Dependent claims 2-21 are allowed at least by virtue of their dependencies from the independent claims.

“Puranik et al.” (US 2016/0065520) (Hereinafter Puranik) discloses managing electronic messages by associating electronic conversations with a set of participants, specifying, by each participant, a conversation participation status and communicating/presenting the conversation participation status and/or user status of each participant to each of the other participants.
Puranik does not explicitly disclose a method performed by a workflow organization system to manage digital conversations, the method comprising: forming one or more progeny conversations branching out of the managed conversation within the tree structure of any members of the managed conversation; and permitting each of the members of the managed conversation to mark the managed conversation, as well as any of the one or more progeny conversations branching out of the managed conversation, as a resolved conversation which is collapsed into a resolved conversation folder, wherein each conversation is initially set to an unresolved conversation, wherein a member is permitted to resolve or unresolve the managed conversation or any of the one or more progeny conversations in the tree structure, and upon changing the managed conversation or any of the one or more progeny conversations to resolved or unresolved, a change applies to all members of the managed conversation and any of the one or more progeny conversations, and each member is notified of the change.

“Brownholtz et al.” (US 2005/0114781) (Hereinafter Brownholtz) discloses providing a multi-column user interface for managing an on-line threaded conversation by displaying a list of participants in the conversation, a vertical index, a list of related conversations and a conversation map that illustrates a hierarchy of the conversation.
Brownholtz does not explicitly disclose a method performed by a workflow organization system to manage digital conversations, the method comprising: forming one or more progeny conversations branching out of the managed conversation within the tree structure of any members of the managed conversation; and permitting each of the members of the managed conversation to mark the managed conversation, as well as any of the one or more progeny conversations branching out of the managed conversation, as a resolved conversation which is collapsed into a resolved conversation folder, wherein each conversation is initially set to an unresolved conversation, wherein a member is permitted to resolve or unresolve the managed conversation or any of the one or more progeny conversations in the tree structure, and upon changing the managed conversation or any of the one or more progeny conversations to resolved or unresolved, a change applies to all members of the managed conversation and any of the one or more progeny conversations, and each member is notified of the change.

“Buchheit et al.” (US PGPUB 2018/0018376) (Hereinafter Buchheit) discloses a method of processing messages by receiving a plurality of messages directed to a user, associating the messages with a respective conversation, displaying a list of conversations in an order determined in accordance with predefined criteria, as a set of rows, where each row corresponds to one of the listed conversations and includes a sender list, a conversation topic and a date/time value.
Buchheit does not explicitly disclose a method performed by a workflow organization system to manage digital conversations, the method comprising: forming one or more progeny conversations branching out of the managed conversation within the tree structure of any members of the managed conversation; and permitting each of the members of the managed conversation to mark the managed conversation, as well as any of the one or more progeny conversations branching out of the managed conversation, as a resolved conversation which is collapsed into a resolved conversation folder, wherein each conversation is initially set to an unresolved conversation, wherein a member is permitted to resolve or unresolve the managed conversation or any of the one or more progeny conversations in the tree structure, and upon changing the managed conversation or any of the one or more progeny conversations to resolved or unresolved, a change applies to all members of the managed conversation and any of the one or more progeny conversations, and each member is notified of the change.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Johnny Aguiar whose telephone number is (571)272-3563. The examiner can normally be reached on Monday to Friday 7:30 am - 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon Hwang can be reached on (571) 272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHNNY B AGUIAR/
Primary Examiner, Art Unit 2447
September 8, 2021